Opinion issued February 24, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00141-CV
____________

ADVANCED DESIGN SYSTEMS, INC., Appellant

V.

MICHAEL MISITIGH, Appellee




On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 01CV0550




MEMORANDUM OPINION
          The Court today considered the parties’ agreed motion to vacate the trial
court’s final judgment and for remand, in which they request this Court to remand the
case to the trial court for entry of an agreed final judgment.  The motion is granted
as follows:
          (1)     The trial court’s judgment is set aside without regard to the merits.
Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     The case is remanded to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement.
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 
          (5)     Each party shall pay the costs they incurred by reason of this appeal.

                                                   PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.